483 F.2d 71
Norman B. GORHAM, Petitioner-Appellant,v.Elliot L. RICHARDSON, Attorney General of the United States,Respondent-Appellee.
No. 73-1859 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 9, 1973.

Norman B. Gorham, pro se.
John W. Stokes, Jr., U. S. Atty., Anthony M. Arnold, Asst. U. S. Atty., Atlanta, Ga., for respondent-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
In his petition for habeas corpus, Gorham alleges that the parole board deprived him of fundamental fairness and abused its discretion when it refused to grant him parole.  As this Court, sitting en banc, has recently stated, "[i]n the absence of evidence of flagrant, unwarranted, or unauthorized action by the Board, it is not the function of the courts to review such proceedings."  Scarpa v. U. S. Board of Parole (en banc), 5 Cir., 1973, 477 F.2d 278, 283.  [Footnote omitted.] The record in the instant case reveals no evidence which would entitle Gorham to relief.


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I